—Appeals by defendant from two judgments of the Supreme Court, Kings County (Marano, J.), both rendered June 3,1983, convicting him of criminal sale of a controlled substance in the fourth degree (two counts), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Since defendant’s contention that he should be allowed to withdraw his pleas because the court failed to keep its promise as to the sentences he would receive if he was found not to be a second felony offender involves matters dehors the record, it may not be considered by this court on the appeals from the judgments of conviction (see People v Hood, 62 NY2d 863; People v Roberts, 89 AD2d 912; People v Johnson, 73 AD2d 652; People v Mann, 42 AD2d 587). Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.